DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10-12 are objected to because of the following informalities:  “a first link”, claim 10, should be changed to, --the first link--; similarly “the  first link”, claims 11 and 12, should be changed to, --a first link--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heggemann et al. (6,508,149 “Heggemann”).

    PNG
    media_image1.png
    316
    298
    media_image1.png
    Greyscale
Heggemann discloses all of the limitations of claim 1, i.e., a hand tool comprising a first handle 2 and a second handle 4, which are pivotally arranged with respect to each other, a first jaw 1 that is fixed to said first handle Fig. 4, the first jaw  comprising a first crimp portion jaw clamping plates 8, 9, a second jaw 3 comprising a second crimp portion plates 25, 26, wherein the first and second crimp portions are arranged to be moved Figs. 5 and 6, so as to close a crimp opening formed between said first and second crimp portions, wherein the second jaw 3 is pivotally arranged with respect to the first handle 1 around a first pivot point 30, and with respect to the second handle around a second pivot point 24 arranged at an upper end of said second handle Fig. 5, the second pivot point 24 being separated from the first pivot point 30 characterized in that the first handle 1 comprises a first resilient portion 5,6 between the first crimp portion @ 9, Fig. 5 and the first pivot point 30, allowing the first crimp portion jaw 9 to flex with respect to the first pivot point 30, wherein first handle 1 has a fork arm arrangement comprising a first fork arm 5 and a second fork arm 6, separated from each other from a point below the first pivot point 30 and upwards Fig. 5, the first fork arm upper 5/6, Fig. 5 comprising the first crimp portion jaw 9 and the second fork arm lower 5/6 2enclosing the first pivot point 30, and wherein a link arm 7b is arranged between the first handle 1 and the second handle 4.
	Regarding claim 3, Heggemann meets the limitations, i.e., the tool according to claim 1, wherein a first end of the link arm 7b is pivotally arranged at a first link point 37 on a lower part of the first handle 1, Fig. 5 and that the second end of the link arm 7b is pivotally arranged at a second link point 36 on an upper part of the second handle 4.
Regarding claims 4 and 8, Heggemann meets the limitations, i.e., the hand tool (1) according to claim 1, wherein the link arm 7b is resilient.
Regarding claims 5, 10 and 11, Heggemann meets the limitations, i.e., the hand tool according to claim 1 (3 and 4), wherein a second resilient portion narrow midpart of handle is arranged along the first handle 1, between first resilient portion 5/6 and a (the)first link point 37 on the first handle 1, Fig. 5.
Allowable Subject Matter
Claims 2, 6, 7, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 3 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Grayo et al. Fig. 10 and Blumenthal et al. Fig. 10 are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
March 24, 2022						Primary Examiner, Art Unit 3723